I attest to the accuracy and
                                                               integrity of this document
                                                                 New Mexico Compilation
                                                               Commission, Santa Fe, NM
                                                              '00'04- 15:24:47 2011.06.28

Certiorari Granted, June 8, 2011, Docket No. 33,014

       IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

Opinion Number: 2011-NMCA-061

Filing Date: April 7, 2011

Docket No. 29,470

STATE OF NEW MEXICO,

       Plaintiff-Appellant,

v.

KEVYN CRANE,

       Defendant-Appellee.

APPEAL FROM THE DISTRICT COURT OF CURRY COUNTY
Stephen K. Quinn, District Judge

Gary K. King, Attorney General
Anita Carlson, Assistant Attorney General
Santa Fe, NM

for Appellant

Law Works L.L.C.
John A. McCall
Albuquerque, NM

for Appellee

                                       OPINION

FRY, Judge.

{1}    The State appeals the district court’s order suppressing evidence discovered by the
warrantless search of sealed garbage bags left for collection in a motel dumpster. We
consider whether we should extend State v. Granville, 2006-NMCA-098, 140 N.M. 345,
142 P.3d 933, in which this Court recognized an individual’s right to privacy in sealed
garbage left for collection in an alley behind a single-family home. We are not persuaded

                                            1
by the State’s attempts to distinguish the expectation of privacy held by a motel guest who
places garbage in a motel dumpster from the expectation of privacy held by an individual
who places garbage outside of a residence. We affirm the suppression of the evidence.

BACKGROUND

{2}     The following facts are undisputed. Police received an anonymous call from a patron
of the Choice Inn reporting a strong chemical odor emanating from an adjacent motel room.
Suspecting methamphetamine production, Agent Waylon Rains and Agent Steven Wright
from the Clovis drug task force traveled to the motel to investigate. Agent Rains did not
detect a chemical smell from outside Room 316, the reported motel room. From information
provided by the motel staff, Agent Rains discovered that the registered guest in that room
was Christopher Kidd. While conducting surveillance of Room 316 from the motel parking
lot, Agent Rains observed an individual later identified as Kidd walking from that motel
room to the motel’s dumpster and throwing away an open box. Agent Rains went to the
dumpster, removed the box, which had contained latex gloves, and found it unsealed and
empty. While he was checking the box behind a cinder block wall, Agent Rains heard more
garbage being discarded into the dumpster, although he was unable to view the individual
discarding the garbage, and he heard a motel room door close shut. Presuming it was Kidd
again discarding garbage, Agent Rains returned to the dumpster, found two sealed black
plastic garbage bags, and removed them. Although they could not see the contents of the
bags, the agents smelled a strong chemical odor. Without first obtaining a warrant, the
agents opened and searched the bags. They found several items used to manufacture
methamphetamine, including empty boxes for pseudoephedrine pills, an empty can of
acetone, empty cans of Heet gas line antifreeze, and several matchbook covers.

{3}      Based on this evidence, Agent Wright left the Choice Inn to obtain a search warrant.
Agent Rains stayed at the motel to conduct further surveillance and saw two men leave
Room 316. The men were later identified as Kidd and Defendant Kevyn Crane. Kidd
carried a large red suitcase out of the motel room, placed it in a white car that drove up, and
got in the car. Defendant got into a different vehicle that was parked in the motel lot. Agent
Rains stopped Defendant, Kidd, and the driver of the white car, explained that police had
received a tip about methamphetamine production, and asked them for identification.
Defendant told the agent that he was staying in Room 316 and that he had to return to the
room to retrieve his identification. Agent Rains accompanied him and did not see any signs
of a meth lab, but he smelled the same chemical odor that had emanated from the garbage
bags.

{4}     Agent Wright returned with a search warrant, which permitted the agents to search
Room 316 and the cars. They found additional manufacturing items and paraphernalia,
including digital scales, glass pipes, baggies, muriatic acid, Coleman fuel, acetone, and a jar
of bi-layered liquid. Agents also found personal letters to Defendant stored in a box in the
closet. Defendant was charged with trafficking methamphetamine and possession of drug
paraphernalia.

                                              2
{5}    Defendant filed a motion based on Granville to suppress the evidence found in the
dumpster. The district court held an evidentiary hearing and granted Defendant’s
suppression motion as to the items sealed in the black plastic bags. In its findings of fact and
conclusions of law, the district court determined that Defendant was sharing the motel room
with Kidd and decided based on Granville that Defendant had a reasonable expectation of
privacy in the motel room and the garbage discarded from the room. The district court
therefore concluded that the agents could not search the refuse thrown in the dumpster
without a warrant. Pursuant to NMSA 1978, Section 39-3-3(B)(2) (1972), the State appealed
from this ruling.

DISCUSSION

{6}     On appeal, the State argues, as it did below, that Defendant did not have an
expectation of privacy that society is prepared to recognize as reasonable. The State does
not argue that an exception to the warrant requirement applied. The parties agree, in light
of Granville and the arguments raised in district court, that the relevant privacy interest
should be examined under the New Mexico Constitution. As a result, our inquiry is limited
to the reasonableness of a motel guest’s expectation of privacy in his or her garbage under
the New Mexico Constitution. See Granville, 2006-NMCA-098, ¶¶ 9, 34-35 (analyzing only
the state constitutional claim of privacy in garbage from one’s residence where the state did
not argue the existence of another exception to the warrant requirement). We analyze these
constitutional questions under a de novo standard of review. Id. ¶ 9.

The Granville Decision

{7}     In Granville, this Court applied the interstitial approach announced in State v.
Gomez, 1997-NMSC-006, ¶¶ 19, 22-23, 122 N.M. 777, 932 P.2d 1, and decided to depart
from the Fourth Amendment jurisprudence. Granville, 2006-NMCA-098, ¶¶ 10-19, 33. We
rejected the federal notion that “it is unreasonable to have an expectation of privacy in
garbage when it is readily accessible to any member of the public.” Id. ¶¶ 21-23 (explaining
the rationale of California v. Greenwood, 486 U.S. 35 (1988), and courts holding consistent
with Greenwood, which permit warrantless searches and seizures of garbage). The Court
in Granville adopted the approach taken by State v. Hempele, 576 A.2d 793, 799-808 (N.J.
1990), the seminal case recognizing a reasonable expectation of privacy in residential
garbage left for collection under a state constitution. See Granville, 2006-NMCA-098, ¶¶
15, 22-23. The New Mexico Constitution, Granville explained, provides greater privacy
protections and recognizes that the contents of an individual’s garbage reveals evidence of
a person’s most private traits and intimate affairs. See id. ¶¶ 25-26. The Court determined
that when an individual conceals garbage from plain view by placing his or her personal
items in a garbage can or an opaque bag, that action “exhibits an expectation of privacy that
is not unreasonable.” Id. ¶ 27.

The State’s Arguments

                                               3
{8}    The State contends the present case contains a critical distinction from the facts of
Granville that precludes the state constitutional protection, which is that the search was of
garbage found in a motel dumpster, not garbage found in garbage cans outside a home.
Given this circumstance, the State makes essentially one argument with two sub-parts: (1)
a person placing garbage in a motel dumpster has a lesser expectation of privacy than he or
she would have if the garbage were placed outside a home because (a) that person has less
control over the disposition of the garbage and (b) the public has far greater access to
garbage placed in a motel dumpster. The State maintains that, taken together, these
circumstances establish that a person does not have a reasonable expectation of privacy in
garbage placed in a motel dumpster.

Framework of Analysis

{9}     Before addressing the State’s arguments, we consider the applicability of the two-
prong analysis of privacy expectations set forth in Katz v. United States, 389 U.S. 347, 361
(1967) (Harlan, J., concurring), which considers first whether the defendant has an actual or
subjective expectation of privacy and, second, “whether that expectation is one that society
is prepared to recognize as reasonable.” Granville, 2006-NMCA-098, ¶ 11. As this Court
noted in Granville, since the decision in Greenwood, “other courts began to utilize the Katz
test in relation to garbage searches.” Granville, 2006-NMCA-098, ¶ 20. We further
observed that the Greenwood Court passed over the first prong of the test and focused on the
second prong—whether society would recognize as reasonable an expectation of privacy in
garbage. Granville, 2006-NMCA-098, ¶¶ 11, 20. In addition, the New Jersey Supreme
Court in Hempele rejected the two-prong Katz test and concluded that the New Jersey
Constitution “requires only that an expectation of privacy be reasonable.” Hempele, 576
A.2d at 802.

{10} We agree with the court in Hempele and conclude that under Article II, Section 10
of the New Mexico Constitution, the requisite inquiry is whether the expectation of privacy
in a particular instance is reasonable; therefore, we need not consider whether Defendant had
an actual expectation of privacy in the garbage. The United States Supreme Court itself has
acknowledged that a subjective expectation of privacy can be irrelevant in certain cases.

       For example, if the [g]overnment were suddenly to announce on nationwide
       television that all homes henceforth would be subject to warrantless entry,
       individuals thereafter might not in fact entertain any actual expectation or
       privacy regarding their homes, papers, and effects. Similarly, if a refugee
       from a totalitarian country, unaware of this Nation’s traditions, erroneously
       assumed that police were continuously monitoring his telephone
       conversations, a subjective expectation of privacy regarding the contents of
       his calls might be lacking as well. In such circumstances, where an
       individual’s subjective expectations had been conditioned by influences alien
       to well-recognized Fourth Amendment freedoms, those subjective
       expectations obviously could play no meaningful role in ascertaining what

                                             4
       the scope of Fourth Amendment protection was. In determining whether a
       legitimate expectation of privacy existed in such cases, a normative inquiry
       would be proper.

Smith v. Maryland, 442 U.S. 735, 741 n.5 (1979) (internal quotation marks omitted). We
fail to see why a subjective expectation of privacy would have any additional relevance in
cases like the present one. In addition, as noted in Hempele, “the two-prong analysis entails
an arbitrary distinction between facts that manifest a subjective privacy expectation and
those that indicate the reasonableness of the privacy expectation.” 576 A.2d at 801. The
Hempele court gave the example of a warrantless search of a clear plastic purse. Id. at 802.
“Thus the objective fact of the transparency of the purse could be evidence either of a failure
to manifest a subjective privacy expectation or of the unreasonableness of that subjective
privacy expectation. The decision to apply that fact to one prong rather than the other would
be arbitrary.” Id.

Analysis

{11} Before analyzing the issue in terms of the location where the garbage was placed, we
reiterate Granville’s acknowledgment that “[t]he contents of a person’s garbage are evidence
of his [or her] most private traits and intimate affairs.” 2006-NMCA-098, ¶ 25. Garbage can
reveal recreational pursuits, “sexual and personal hygiene practices; information about one’s
health, finances, . . . political preferences” and details about relationships and beliefs. Id.
This Court said in Granville, “We believe that most people would greatly object if faced
with the reality of another person’s snooping in their private affairs by sorting through their
garbage.” Id. ¶ 26.

{12} Given the backdrop of this “presumption that an expectation of privacy is reasonable
when garbage is in a container that conceals the contents from plain view,” we turn to the
State’s arguments. Id. ¶ 27. According to the State, despite Granville’s determination that
a person has a reasonable expectation of privacy in garbage placed outside a family home,
it is unreasonable to conclude that a person has a similar expectation of privacy in garbage
placed in a motel dumpster. This is because (1) the person placing garbage in a motel
dumpster has less control over the garbage and (2) the public has greater access to garbage
in a dumpster.

{13} With respect to the first point, the State argues that a person inevitably loses control
over his or her garbage. Thus, a person cannot reasonably expect his or her garbage to be
treated confidentially and with respect by those who have access to the garbage in the
dumpster or those with access after the garbage is removed for disposal. The State further
argues that while a homeowner directly transmits his or her garbage to the collector,
Defendant threw his garbage in a dumpster and left it to the motel owners to control its
disposition.




                                              5
{14} We first observe that we need not concern ourselves with the privacy expectations
applicable to garbage that is in the process of being hauled away or garbage in the garbage
dump because those are not the facts before us. In the present case, we are concerned only
with a person’s privacy interest in garbage disposed of in a motel dumpster before the
dumpster is hauled away or emptied, or its contents are commingled with garbage in other
containers or at the dump.

{15} It appears that the State’s argument related to control is, in effect, the same as its
second argument—that the public has greater access to garbage in a dumpster. The State
notes that a person placing garbage in a garbage can outside the home “has a greater ability
to control access to it—for instance, by stopping someone about to open the bin.” In
contrast, the State observes, Defendant “had no right to exclude others from pulling his
garbage bags out of the dumpster and looking into them.”

{16} Importantly, the Court in Granville explained that a reasonable expectation of
privacy is not necessarily rendered unreasonable where garbage in a closed, opaque bag is
left in an area accessible to the public. See id. ¶¶ 28-31. The Court reasoned that the mere
possibility of access by the public does not negate a person’s reasonable expectation of
privacy and the expectation that the garbage will be free from governmental intrusion before
it is removed by a garbage truck and disposed of. See id. ¶¶ 30-31. “Article II, Section 10,
protects citizens from governmental intrusions, not intrusions from members of the general
public, the garbage collector, or nearby wildlife.” Id. ¶ 29. In addition, as the Hempele court
aptly noted, “[a]lthough garbage bags are placed in areas accessible to the public, the
contents are not exposed to the public.” 576 A.2d at 807.

{17} While a motel dumpster may be more easily accessed by the public than a garbage
can outside a single-family residence, we fail to see why this should result in a reduced
expectation of privacy in the contents of garbage bags thrown into the dumpster. “There is
a difference between a homeless person scavenging for food and clothes, and an officer of
the [s]tate scrutinizing the contents of a garbage bag for incriminating materials.” Id. at 805.

{18} The State further contends that the Court in Granville took pains to emphasize that
“it was because the garbage [in Granville] was from a home, found in garbage cans outside
the home, that greater privacy protection was warranted.” In support, the State highlights
the following language in Granville:

       With our holding today, we acknowledge the specific language “homes and
       effects” [in] Article II, Section 10. As we detailed above, the contents of an
       individual’s refuse are evidence of intimate and private affairs that are
       conducted within the home, the most protected of areas. It is reasonable for
       an individual to have an expectation of privacy in these effects of the home.

2006-NMCA-098, ¶ 33 (citation omitted).


                                               6
{19} We think the State reads Granville too narrowly. While a motel room is not the same
as a person’s “home,” the United States Supreme Court has recognized that for Fourth
Amendment purposes, a motel guest has privacy interests similar to those he or she has when
in the home. Stoner v. California, 376 U.S. 483, 490 (1964) (explaining that “[n]o less than
a tenant of a house, or the occupant of a room in a boarding house, a guest in a hotel room
is entitled to constitutional protection against unreasonable searches and seizures” (citation
omitted)). Our state appellate courts recognized the same principle in analyzing searches
under the Fourth Amendment. See State v. Zamora, 2005-NMCA-039, ¶¶ 5, 14, 137 N.M.
301, 110 P.3d 517 (holding that “[the d]efendant’s subjective expectation of privacy in the
motel room is one that society is prepared to recognize as reasonable” where the defendant
was an invited overnight guest in a motel room occupied by his aunt and his cousin). Like
the defendant in Zamora, Defendant in the present case was sharing Kidd’s motel room
according to the district court’s unchallenged finding. Thus, under the more expansive
protections afforded by our State Constitution, we conclude that Defendant had the same
expectation of privacy in the “effects” of his motel room as he would have in the effects of
his home.

{20} To further support its argument that Defendant had a diminished expectation of
privacy, the State relies on several out-of-state cases, which declined to recognize an
expectation of privacy in garbage. Some of the cases turn on the fact that a third party turned
over the garbage to the police. See State v. Howard, 157 P.3d 1189, 1190 (Or. 2007)
(involving a sanitation company that turned over the defendant’s garbage to an officer after
the garbage was collected from the defendant’s home); State v. Purvis, 438 P.2d 1002, 1002-
04 (Or. 1968) (en banc) (involving a hotel maid who, acting at the behest of the police, found
a marijuana butt on the floor of a room and gave it to police). The operative facts in the
current case are materially distinct. Here, Defendant placed his sealed garbage from the
motel room directly in the motel garbage receptacle, which the agent himself removed and
searched. There was no third party intrusion and, as a result, these out-of-state cases are not
persuasive authority.

{21} The remaining cases the State relies on either apply the analysis under the Federal
Constitution, which we rejected in Granville, or they rely on a materially distinct state
constitution. See, e.g., United States v. Hall, 47 F.3d 1091, 1094-96 (11th Cir. 1995)
(denying a Fourth Amendment privacy interest in a business’s garbage placed in a
commercial dumpster under federal jurisprudence). The State relies heavily on case law
from the State of Washington, because it has departed from federal case law in the context
of residential garbage searches, but it has refused to protect garbage discarded in an
apartment complex or next to an abandoned house. See State v. Boland, 800 P.2d 1112,
1116-17 (Wash. 1990) (holding that a search of residential garbage left curbside was an
unreasonable governmental intrusion); State v. Hepton, 54 P.3d 233, 236-38 (Wash. Ct. App.
2002) (holding that the defendant had no privacy interest in the next-door-neighbor’s
garbage can); State v. Rodriguez, 828 P.2d 636, 642 (Wash. Ct. App. 1992) (holding that
the garbage bag full of stolen property the defendant, in an attempt to hide it, discarded in
a community dumpster at his mother’s apartment complex where he was staying was not part

                                              7
of his constitutionally protected private affairs). In Boland, however, the Washington court
expressly emphasized that there is an “important doctrinal difference” between Washington
case law and federal case law or the law of other states that have relied on their state
constitutions. 800 P.2d at 1116. The Washington court specifically distinguished the
reasoning upon which Granville relied, stating that the analysis under the Washington
Constitution was not whether an expectation of privacy was reasonable, but rather “whether
the ‘private affairs’ of an individual have been unreasonably violated.” Boland, 800 P.2d at
1116 (distinguishing the analysis of the New Jersey court under its state constitution in
Hempele that rejected federal case law on residential garbage searches). We do not find
Washington case law helpful in construing our own constitution in this case.

{22} The State’s focus on control over garbage and public access to garbage amounts to
little more than the Fourth Amendment public accessibility theory in Greenwood that we
rejected in Granville. Importantly, we determined that the defendant in Granville had a
reasonable expectation of privacy in the garbage he disposed of in a public alley located
behind his brother’s home. 2006-NMCA-098, ¶¶ 3, 33-35. With these facts, the Granville
opinion went to great lengths to explain that “[w]hat a person seeks to preserve as private,
even in an area accessible to the public, may be constitutionally protected.” Id. ¶ 28 (internal
quotation marks and citation omitted). Nothing in the opinion indicates an intention to
require people to accept greater governmental intrusions and diminished privacy
expectations where the garbage receptacle is used by multiple residents or where a third
party arranges the disposal of guests’ garbage.

{23} In fact, Granville often relied on the privacy notions expressed in State v. Morris,
680 A.2d 90 (Vt. 1996), in which the court protected, under its state constitution, a tenant’s
expectation of privacy in garbage he discarded by placing it near the curb of his apartment
complex in opaque garbage bags. See Granville, 2006-NMCA-098, ¶¶ 22, 30, 32-33.
Facing similar arguments that the State raises here, the Vermont Supreme Court in Morris
held that third-party intrusions or consent did not negate the reasonable expectation of
privacy in one’s garbage while residing in a hotel room or multiple-unit dwelling. See
Morris, 680 A.2d at 99-100 (noting that “[a]part from Greenwood, the Supreme Court has
never held that an intent to transfer an object or conversation to a third party renders any
expectations of privacy unreasonable simply because the third party could then transfer the
object to police”). We believe the Vermont Supreme Court’s reasoning in Morris most
comports with this Court’s interpretation of the New Mexico Constitution in Granville. We
agree with the opinion in Morris that while communal garbage receptacles may pose a
greater risk of “unwanted meddlers, this is hardly a sound reason for concluding, in effect,
that the police have carte blanche to subject [tenants of a multi-unit dwelling] to detailed
scrutiny [of the private affairs that appear in their garbage].” 680 A.2d at 118 n.3. We also
find it significant that the State’s arguments against a privacy interest in garbage placed in
a motel dumpster apply equally to garbage placed by a resident of an apartment complex in
a communal dumpster. The State’s contentions suggest the troubling notion that a person
unable to afford a single-family house will suffer lesser constitutional privacy protections.
See id.

                                               8
{24} By placing his garbage in sealed, opaque bags and depositing it directly in the
dumpster provided for motel guests, Defendant’s actions demonstrated a reasonable
expectation that those bags would remain free from warrantless law enforcement inspection
at the place where the garbage is placed for customary garbage collection. See Granville,
2006-NMCA-098, ¶ 31 (“It was reasonable for the defendants to expect that by their placing
the garbage in a particular place and manner for the purpose of disposal, only garbage
collection companies would remove the bags and would do so for the express purpose of
disposal.”). Without the presence of any other exception to the warrant requirement, the
warrantless search of Defendant’s garbage was unreasonable under the heightened
protections of Article II, Section 10 of the New Mexico Constitution.

{25} In light of our holding, we need not address the State’s argument that Defendant did
not have standing to challenge the search of the garbage bags in question. The State’s
argument on standing is virtually identical to its argument on the issue of whether a person
has a reasonable expectation of privacy in garbage placed in a motel dumpster.

CONCLUSION

{26}   For these reasons, we affirm the district court’s suppression of the evidence.

{27}   IT IS SO ORDERED.

                                             ____________________________________
                                             CYNTHIA A. FRY, Judge

I CONCUR:

____________________________________
JONATHAN B. SUTIN, Judge

JAMES J. WECHSLER, Judge (dissenting).

WECHSLER, Judge (dissenting).

{28} I do not believe that, as an extension of Granville, “society is prepared to recognize
as reasonable” the privacy expectation in this case. Granville, 2006-NMCA-098, ¶ 11.

{29} In Granville, this Court addressed the issue of “whether Article II, Section 10, of the
New Mexico Constitution prohibits the warrantless search of an individual’s garbage bags
placed in trash containers located in an alley behind a residence” where the defendant
resided. Granville, 2006-NMCA-098, ¶¶ 1, 3. We concluded that “an individual in New
Mexico has a reasonable expectation of privacy in his garbage placed for collection in an


                                             9
opaque container.” Id. ¶ 33. The issue before us in this case is whether this constitutional
protection extends beyond the facts of Granville to garbage placed in a motel dumpster.

{30} I do not believe that there is a reasonable expectation of privacy in these
circumstances. I do not reach this view because such garbage does not reveal the
individual’s private matters or that an individual can have a reasonable expectation of
privacy in garbage placed for collection in an opaque container; these were predicate
propositions of Granville. Nor do I reach this conclusion because a motel guest does not
have a privacy interest in a motel room; a motel guest has the same rights concerning the
search of the room that apply to the search of a residence. See Zamora, 2005-NMCA-039,
¶ 14. Rather, I arrive at my conclusion because I believe that, when viewed objectively, a
motel guest does not have a reasonable expectation of privacy in garbage placed outside of
the motel room in a dumpster.

{31} First, in my opinion, a dumpster in a parking lot cannot reasonably be viewed as part
of the motel room. I consider the general and reasonable expectation for garbage disposal
in a motel room to be that the guest would deposit the garbage in a trash container provided
by the motel in the room. A motel room is different from a residence in this regard. At a
residence, as indicated by Granville, the resident has the responsibility to place the garbage
at the collection point outside of the residence. Granville, 2006-NMCA-098, ¶ 32. Thus,
I do not consider cases such as Zamora that draw a parallel between a motel room and a
residence for search and seizure purposes to control this case.

{32} Second, I view the issue, at least in part, as one of control. An individual who
disposes of garbage outside a residence, as in Granville, has nearly full control of the
garbage until it is collected. That is, the individual has not ceded control, and if the
individual chooses to retrieve items placed for collection, there is not difficulty in doing so.
On the other hand, an individual placing garbage in a dumpster at a motel does not have the
same level of control; it is significantly more difficult to retrieve garbage because it is
intermingled with garbage that did not originate from the individual. Moreover, the motel,
which has no relation to the individual for this purpose, has overall control of the dumpster
and the collection of garbage within it. See Granville, 2006-NMCA-098, ¶ 31 (adopting the
reasoning of State v. Galloway, 109 P.3d 383 (Or. Ct. App. 2005), that when an individual
makes arrangements for collection of garbage, the individual has a reasonable expectation
the collection will take place as arranged). An individual disposing of garbage in this
manner has ceded control of it and has placed the garbage beyond the individual’s zone of
privacy.

{33} I thus do not believe that a motel guest has a reasonable expectation of privacy in
garbage disposed of in the motel’s dumpster outside of the guest’s room and respectfully
dissent from the opinion of the Court.

                                               ____________________________________
                                               JAMES J. WECHSLER, Judge

                                              10
Topic Index for State v. Crane, Docket No. 29,470

AE                          APPEAL AND ERROR
AE-SR                       Standard of Review

CT                          CONSTITUTIONAL LAW
CT-FA                       Fourth Amendment
CT-PR                       Privacy
CT-SU                       Suppression of Evidence

CL                          CRIMINAL LAW
CL-CL                       Controlled Substances

CA                          CRIMINAL PROCEDURE
CA-MR                       Motion to Suppress
CA-SZ                       Search and Seizure
CA-WS                       Warrantless Search




                                        11